Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20   PageID.623   Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BRISCO D. SUTTON,

             Petitioner,
                                   Case No. 19-cv-13238
      v.
                                   Honorable George Caram Steeh
LES PARISH,

         Respondent.
_______________________/

           OPINION AND ORDER DENYING THE PETITION FOR A
            WRIT OF HABEAS CORPUS, DECLINING TO ISSUE A
            CERTIFICATE OF APPEALABILITY, AND DENYING
                LEAVE TO APPEAL IN FORMA PAUPERIS

      Brisco D. Sutton, (“Petitioner”), filed a pro se habeas corpus petition

challenging his state convictions for assault with intent to commit murder,

Mich. Comp. Laws § 750.83; conspiracy to assault with intent to do great

bodily harm less than murder, Mich. Comp. Laws §§ 750.84, 750.157, and

two counts of possession of a firearm in the commission of a felony, Mich.

Comp. Laws § 750.227b. The trial court sentenced Petitioner to prison for

15 to 30 years on the assault with intent to commit murder conviction, 5 to

10 years on the conspiracy conviction, and 2 years on the firearm

convictions.




                                    -1-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.624   Page 2 of 23




      Petitioner raises two claims regarding the sufficiency of the evidence

and a third claim alleging the ineffective assistance of trial counsel. The

State argues in an answer to the petition that the state courts reasonably

rejected petitioner’s claims. For the reasons stated below, the petition for a

writ of habeas corpus is DENIED.

                             I. BACKGROUND

      Petitioner was convicted following a jury trial in the Saginaw County

Circuit Court, in which he was jointly tried with his co-defendant Travonte

Marcel Brown. This Court recites verbatim the relevant facts relied upon by

the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See e.g. Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009):

      This case arises out of a shooting. On February 18, 2017, Sutton
      and Brown travelled to the home of Everlena Huddleson. When
      they arrived, Sutton climbed onto the hood of the vehicle and,
      with a gun in his hand, yelled at the house’s occupants to come
      out and fight. Brown banged on the front door until Huddleson
      opened it. Huddleson testified that Brown asked where the “men
      were” and told her to tell them to “come out and fight.” Huddleson
      recounted that she told him to leave and that there were no “men”
      present. She stated that, at one point, Brown shoved the door
      open further, knocking her back against the couch. Around the
      same time, Antonio Buford, Huddleson’s son, entered the room
      and exchanged words with Brown, who told him to come outside.
      Huddleson testified that she saw Sutton come up the stairs, then
      she heard a gunshot and Buford bent down and held his
      abdomen. Buford made his way to the bathroom dripping blood,
      and Brown and Sutton left. At trial, Brown testified that he went
                                     -2-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20   PageID.625   Page 3 of 23




      to Huddleson’s house because he saw the light on and wanted
      to resolve a dispute with Alonzo Mallet. Brown explained that in
      the days leading up to the shooting, Mallet had come to Brown’s
      house drunk, waving a machete, and demanding that Brown
      come out and fight him. Brown stated that he did not intend to
      commit the crimes charged and had no knowledge of whether
      Sutton intended to commit the crimes. Sutton admitted that he
      shot Buford, but he claimed he acted in self-defense.

People v. Brown, No. 341321, 2019 WL 845832, at *1 (Mich. Ct. App. Feb.
21, 2019), appeal denied sub nom. People v. Sutton, 504 Mich. 947, 931
N.W.2d 323 (2019).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I.     The Court of Appeals erred in holding that there was
             sufficient evidence to support the conviction of conspiracy
             to commit assault with intent to do great body harm beyond
             a reasonable doubt.

      II.    The Court of Appeals erred in holding that the prosecution
             presented sufficient evidence that Buford did not have a
             gun, which negates Sutton’s claim that he acted in self-
             defense to prevent imminent death or imminent great
             bodily harm from being inflicted on himself or Brown.

      III.   The Court of Appeals erred in holding that Mr. Sutton was
             not denied his Sixth Amendment right to the effective
             assistance of counsel at trial.

                        II. STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:



                                     -3-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.626      Page 4 of 23




      An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the
      merits in State court proceedings unless the adjudication of the
      claim
                    (1) resulted in a decision that was contrary to, or
                        involved an unreasonable application of,
                        clearly established Federal law, as determined
                        by the Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                         unreasonable determination of the facts in light
                         of the evidence presented in the State court
                         proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case

differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An

“unreasonable     application”   occurs     when   “a   state   court     decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination that

a claim lacks merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.”
                                      -4-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.627   Page 5 of 23




Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)).        To obtain habeas relief, a state

prisoner must show that the state court’s rejection of his claim “was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103.

                              III. DISCUSSION

      A. Claims # 1 and 2. The sufficiency of the evidence claims.

      In his first claim, Petitioner argues that there was insufficient evidence

to convict him of conspiracy to commit assault with intent to do great bodily

harm. In his second claim, petitioner argues that there was insufficient

evidence to convict him of assault with intent to murder.

      It is beyond question that “the Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable doubt of

every fact necessary to constitute the crime with which he is charged.” In Re

Winship, 397 U.S. 358, 364 (1970). But the critical inquiry on review of the

sufficiency of the evidence to support a criminal conviction is, “whether the

record evidence could reasonably support a finding of guilt beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318 (1979). A court

need not “ask itself whether it believes that the evidence at the trial

                                     -5-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.628   Page 6 of 23




established guilt beyond a reasonable doubt.” Instead, the relevant question

is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. Id. at 318-19 (internal citation and

footnote omitted)(emphasis in the original).

      A federal habeas court may not overturn a state court decision that

rejects a sufficiency of the evidence claim merely because the federal court

disagrees with the state court’s resolution of that claim. Instead, a federal

court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See Cavazos

v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can sometimes

disagree, the inevitable consequence of this settled law is that judges will

sometimes encounter convictions that they believe to be mistaken, but that

they must nonetheless uphold.” Id. For a federal habeas court reviewing a

state court conviction, “the only question under Jackson is whether that

finding was so insupportable as to fall below the threshold of bare rationality.”

Coleman v. Johnson, 566 U.S. 650, 656 (2012).                  A state court’s

determination that the evidence does not fall below that threshold is entitled

to “considerable deference under [the] AEDPA.” Id.




                                      -6-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.629   Page 7 of 23




        Finally, on habeas review, a federal court does not reweigh the

evidence or redetermine the credibility of the witnesses whose demeanor

was observed at trial. Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is

the province of the factfinder to weigh the probative value of the evidence

and resolve any conflicts in testimony. Neal v. Morris, 972 F.2d 675, 679 (6th

Cir. 1992). A habeas court therefore must defer to the fact finder for its

assessment of the credibility of witnesses. Matthews v. Abramajtys, 319 F.3d

780, 788 (6th Cir. 2003).

        Petitioner in his first claim argues that there was insufficient evidence

to convict him of conspiracy to commit assault with intent to do great bodily

harm.

        Under Michigan law, the elements of assault with intent to do great

bodily harm less than murder are: “(1) an attempt or threat with force or

violence to do corporal harm to another (an assault), and (2) an intent to do

great bodily harm less than murder.” Raybon v. United States, 867 F.3d 625,

632 (6th Cir. 2017)(quoting People v. Brown, 267 Mich. App. 141, 703

N.W.2d 230, 236 (2005))(emphasis original). Assault with intent to do great

bodily harm is a specific intent crime which requires “an intent to do serious

injury of an aggravated nature,” but an actual injury need not occur. Id.

(internal citations omitted).

                                       -7-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.630   Page 8 of 23




      Under Michigan law, a conspiracy is defined as “a mutual agreement

or understanding, express or implied, between two or more persons to a (sic)

commit a criminal act.” Cameron v. Birkett, 348 F. Supp. 2d 825, 839 (E.D.

Mich. 2004)(quoting People v. Carter, 415 Mich. 558, 567; 330 N.W.2d 314

(1982)).   “[A] two-fold specific intent is required for conviction: intent to

combine with others, and intent to accomplish the illegal objective.” Carter,

415 Mich. at 568. Direct proof of an agreement is not required, nor is proof

of a formal agreement necessary.            Rather, it is sufficient that the

circumstances, acts, and conduct of the parties establish an agreement.

People v. Cotton, 191 Mich. App. 377, 393; 478 N.W.2d 681 (1991). A

conspiracy may be proven by circumstantial evidence or may be based on

inference. Id.

      The Michigan Court of Appeals reasonably concluded that there was

sufficient evidence to support the conspiracy to assault with intent to do great

bodily harm conviction, as follows:

      Viewing the evidence in the light most favorable to the
      prosecution, a rational jury could infer that after being harassed
      by Mallet for a number of days and after being shot at by Buford,
      Brown and Sutton decided to take matters into their own hands.
      Brown woke Sutton sometime between 4:00 a.m. and 5:30 a.m.
      and they went to Huddleson’s house. Once there, Sutton stood
      on the hood of the vehicle, yelling for a fight, and holding a gun
      in his hand. Brown went up the steps, opened the screen door,
      and banged on the inside door until Huddleson opened it. He
      then demanded, repeatedly, that the men in the house come out
                                      -8-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.631   Page 9 of 23




      and fight. The record reflects that Brown and Sutton knew the
      occupants of the house included Buford and Mallet, so the
      demand that the “men” come out was a demand that both Buford
      and Mallet emerge. And both Brown and Sutton were yelling for
      the men to come out to fight. When issuing that challenge, Sutton
      had a gun in his hand. Although Brown claimed he did not know
      Sutton had a gun, the jury could reasonably infer that he saw
      Sutton on the hood of the vehicle with the gun in his hand.
      Moreover, Sutton testified that he carried a gun on a daily basis,
      and there was testimony that Sutton and Brown were “like
      brothers.” Based on that testimony, the jury could reasonably
      infer that Brown knew Sutton carried a gun on his person as a
      matter of course. Thus, a jury could infer, based on the actions
      and circumstances, that Brown and Sutton formed an agreement
      to travel to Huddleson’s residence and assault the men living
      there. Further, given that they brought a drawn gun into their
      challenge, the jury could also infer that they intended to inflict
      great bodily harm on Buford and Mallet should the circumstances
      permit.

People v. Brown, 2019 WL 845832, at *4.

      The evidence clearly established that petitioner went with Mr. Brown to

Ms. Huddleson’s residence in the early morning hours to confront Mr. Mallet

and Mr. Buford. Petitioner was armed with a gun. Petitioner stood on the

hood of his car and demanded that the men inside come out and fight, while

brandishing his firearm. Mr. Brown knocked on the door of the house and

requested that Mr. Mallet and Mr. Buford come out and fight. In light of the

foregoing, the Michigan Court of Appeals’ determination that there was

sufficient evidence to support petitioner’s conviction for conspiracy to assault

with intent to commit great bodily harm was not an unreasonable application

                                     -9-
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.632   Page 10 of 23




of clearly established federal law, so as to entitle petitioner to habeas relief

on his first claim. See Bradley v. Birkett, 192 F. App’x 468, 480-81 (6th Cir.

2006).

      Petitioner in his second claim argues that there was insufficient

evidence to sustain his conviction for assault with intent to commit murder.

      Petitioner’s primary argument is that there was insufficient evidence to

support his conviction because the prosecutor failed to disprove his self-

defense claim.

      Petitioner’s claim is non-cognizable on habeas review.             Under

Michigan law, self-defense is an affirmative defense. See People v. Dupree,

486 Mich. 693, 704, 712; 788 N.W.2d 399 (2010). “An affirmative defense,

like self-defense, ‘admits the crime but seeks to excuse or justify its

commission. It does not negate specific elements of the crime.’” People v.

Reese, 491 Mich. 127, 155, n. 76; 815 N.W.2d 85 (2012)(quoting Dupree,

486 Mich. at 704, n. 11). Under Michigan law the prosecutor is required to

disprove a claim of self-defense, see People v. Watts, 61 Mich. App. 309,

311, 232 N.W.2d 396, 398 (1975), however, “[p]roof of the nonexistence of

all affirmative defenses has never been constitutionally required....” See

Smith v. United States, 568 U.S. 106, 110 (2013)(quoting Patterson v. New

York, 432 U.S. 197, 210 (1977)). The Supreme Court and the Court of

                                     - 10 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.633   Page 11 of 23




Appeals for the Sixth Circuit have rejected the idea that the Constitution

requires a prosecutor to disprove self-defense beyond a reasonable doubt.

See Gilmore v. Taylor, 508 U.S. 333, 359 (1993)(Blackmun, J.,

dissenting)(“In those States in which self-defense is an affirmative defense

to murder, the Constitution does not require that the prosecution disprove

self-defense beyond a reasonable doubt”); Martin v. Ohio, 480 U.S. 228,

233-36 (1987); see also Allen v. Redman, 858 F.2d 1194, 1197 (6th

Cir.1988)(explaining that habeas review of sufficiency-of-the-evidence

claims is limited to elements of the crimes as defined by state law and citing

Engle v. Isaac, 456 U.S. 107 (1982), and Duffy v. Foltz, 804 F.2d 50 (6th Cir.

1986)). Therefore, “the due process ‘sufficient evidence’ guarantee does not

implicate affirmative defenses, because proof supportive of an affirmative

defense cannot detract from proof beyond a reasonable doubt that the

accused had committed the requisite elements of the crime.” Caldwell v.

Russell, 181 F.3d 731, 740 (6th Cir. 1999).          Petitioner’s claim that the

prosecutor failed to disprove his affirmative defense of self-defense is non-

cognizable on habeas review. Id.; Allen v. Redman, 858 F.2d at 1200.

      Even if this Court were to determine that petitioner’s claim was

cognizable, he still would not be entitled to habeas relief. The Michigan Court

of Appeals rejected petitioner’s claim as follows:

                                    - 11 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20      PageID.634   Page 12 of 23




      In support of his self-defense claim, Sutton testified that before
      the shooting, Buford had threatened to kill him and had, on one
      occasion, shot at him while he was on the street. He stated that
      on the morning of the shooting, he observed Buford with a gun
      and, in light of his prior history with Buford, he fired a shot. Brown
      also testified that he saw Buford with a gun before the shooting.
      However, contrary to defendants’ testimony, Buford testified that
      he did not have a gun, and Buford’s mother testified that she did
      not see Buford with a gun. Therefore, although Brown and Sutton
      testified to a different sequence of events, it is not the role of this
      Court to interfere with a jury’s “determinations regarding the
      weight of the evidence or the credibility of witnesses.” People v.
      Stevens, 306 Mich. App. 620, 628; 858 N.W.2d 98 (2014). Thus,
      viewing the evidence in the light most favorable to the jury’s
      verdict, there was sufficient evidence that Buford did not have a
      gun, which negates Sutton’s claim that he acted to prevent
      imminent death or imminent great bodily harm from being
      inflicted on himself or Brown. Consequently, Sutton’s sufficiency
      of the evidence argument is without merit.

People v. Brown, 2019 WL 845832, at *2 (emphasis original).

      Under Michigan law, one can act lawfully in self-defense if he has an

honest and reasonable belief that he is in danger of serious bodily harm or

death, as judged by the circumstances as they appeared to the defendant at

the time of the act. Blanton v. Elo, 186 F.3d 712, 713, n. 1 (6th Cir.

1999)(citing People v. Heflin, 434 Mich. 482; 456 N.W.2d 10 (1990)). For

self-defense to be lawful, the evidence must show that: (1) the defendant

honestly and reasonably believed that he was in danger; (2) the danger

feared was death or serious bodily harm or imminent forcible sexual

penetration; (3) the action taken appeared at the time to be immediately

                                      - 12 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.635   Page 13 of 23




necessary; and (4) the defendant was not the initial aggressor. See Johnigan

v. Elo, 207 F. Supp. 2d 599, 608-09 (E.D. Mich. 2002)(citing People v.

Barker, 437 Mich. 161, 165; 468 N.W.2d 492 (1991); People v. Kemp, 202

Mich. App. 318, 322; 508 N.W.2d 184 (1993); People v. Deason, 148 Mich.

App. 27, 31; 384 N.W.2d 72 (1985)).

      A federal court reviewing a state court conviction on habeas review

that is “faced with a record of historical facts that supports conflicting

inferences must presume—even if it does not affirmatively appear in the

record—that the trier of fact resolved any such conflicts in favor of the

prosecution, and must defer to that resolution.” Cavazos v. Smith, 565 at 7

(quoting Jackson v. Virginia, 443 U.S. at 326).          Petitioner and his co-

defendant testified that Buford was armed with a weapon. Mr. Buford and

his mother testified that he did not have a firearm in his possession at the

time of the shooting; the jury chose to believe Mr. Buford and his mother.

Although there may have been some evidence to support petitioner’s self-

defense claim, “in light of the deference to be accorded to state-court

factfinding under § 2254(e), as well as the traditional deference accorded to

[the factfinder’s] resolution of disputed factual issues,” petitioner is unable to

show that the Michigan Court of Appeals’ unreasonably determined that the




                                      - 13 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20      PageID.636   Page 14 of 23




prosecutor disproved petitioner’s self-defense claim. See Seymour v.

Walker, 224 F.3d 542, 552 (6th Cir. 2000).

      Petitioner also appears to argue that there was insufficient evidence

that he specifically intended to kill Mr. Buford, so as to sustain his assault

with intent to commit murder conviction.

      The Michigan Court of Appeals rejected the claim as follows:

      Viewing the facts in the light most favorable to the jury’s verdict,
      Sutton and Brown travelled to Huddleson’s house sometime
      between 4:00 a.m. and 5:30 a.m. When they arrived, Sutton
      climbed onto the hood of their vehicle, held his gun in his hand,
      and yelled for the occupants of the house to come out and fight,
      and Brown banged on the door until it was opened. When Buford
      appeared in the hallway, Sutton aimed his gun and pulled the
      trigger, striking Buford in the stomach. Therefore, we hold that
      the evidence was sufficient to justify a rational trier of fact to find
      beyond a reasonable doubt that Sutton assaulted Buford with the
      intent to kill.

People v. Brown, 2019 WL 845832, at *2.

      Under Michigan law, the elements of assault with intent to commit

murder in Michigan are: (1) an assault; (2) with an actual intent to kill; (3)

which if successful, would make the killing murder. See Warren v. Smith, 161

F.3d 358, 361 (6th Cir. 1998); see also Steele v. Withrow, 157 F. Supp. 2d

734, 740 (E.D. Mich. 2001). The intent to kill element does not equate with

murder. Warren, 161 F.3d at 361 (citing People v. Taylor, 422 Mich. 554; 375

N.W.2d 1, 7 (1985)). Thus, an intent to kill for purposes of this offense may

                                      - 14 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20   PageID.637   Page 15 of 23




not be proven by an intent to inflict great bodily harm or a wanton and wilful

disregard of the likelihood that the natural tendency of the acts will likely

cause death or great bodily harm. Id. A conviction for assault with intent to

commit murder must be premised upon a defendant’s specific intent to kill.

Steele, 157 F. Supp. 2d at 740 (citing People v. Edwards, 171 Mich. App.

613, 620; 431 N.W.2d 83 (1988)). The intent to kill, for purposes of the crime

of assault with intent to commit murder, need not be proved by direct,

positive, or independent evidence, and the trier of fact may draw reasonable

inferences from the facts and evidence in determining the existence of an

intent to kill. See Taylor, 422 Mich. at 567-68. In determining the defendant’s

intent, a court may take into account “[t]he nature of the defendant’s acts

constituting the assault; the temper or disposition of mind with which they

were apparently performed, whether the instrument and means used were

naturally adapted to produce death, his conduct and declarations prior to, at

the time, and after the assault, and all other circumstances calculated to

throw light upon the intention with which the assault was made.” Id. at 568

(quoting Roberts v. People, 19 Mich. 401, 415-16 (1870)). The use of a lethal

weapon will support an inference of an intent to kill. Steele, 157 F. Supp. 2d

at 740; People v. Ray, 56 Mich. App. 610, 615; 224 N.W.2d 735 (1974).




                                    - 15 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20   PageID.638    Page 16 of 23




      In the present case, there was sufficient evidence for a rational trier of

fact to conclude that petitioner specifically intended to kill Buford. Evidence

was presented at trial that petitioner and Buford had had prior altercations.

The fact that petitioner intentionally pointed his loaded firearm at Buford,

aimed in his direction, and shot him in the stomach or abdomen was

sufficient evidence from which a reasonable factfinder could find beyond a

reasonable doubt that petitioner actually intended to kill the victim. See

Johnigan v. Elo, 207 F. Supp. 2d at 608. Petitioner is not entitled to habeas

relief on his second claim.

           B. Claim # 3. Ineffective assistance of counsel.

      Petitioner claims he was denied the effective assistance of trial

counsel.

      To prevail on his ineffective assistance of counsel claims, petitioner

must show that the state court’s conclusion regarding these claims was

contrary to, or an unreasonable application of, Strickland v. Washington, 466

U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

Strickland established a two-prong test for claims of ineffective assistance of

counsel: the petitioner must show (1) that counsel’s performance was

deficient, and (2) that the deficient performance prejudiced the defense.

Strickland, 466 U.S. at 687.

                                     - 16 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20            PageID.639   Page 17 of 23




          Petitioner’s primary claim is that his trial counsel was ineffective for

failing to introduce a videotape purporting to show Mr. Buford threatening to

kill petitioner on a prior occasion. In lieu of introducing this videotape, trial

counsel had petitioner and petitioner’s grandmother testify about the

videotape and Mr. Buford’s threats.

          In the present case, petitioner did not move for a Ginther1 hearing on

his ineffective assistance of counsel claim, thus, the Michigan Court of

Appeals limited their review of petitioner’s ineffective assistance of counsel

claim to mistakes which were apparent from the record. People v. Brown,

2019 WL 845832, at *5. The Michigan Court of Appeals rejected the claim

on the merits as follows:

          Sutton argues that his lawyer was ineffective for failing to
          introduce a video of Buford threatening to kill him. However,
          although a video was apparently available showing that Buford
          threatened Sutton, it appears that Sutton’s lawyer made a
          strategic decision to introduce evidence of the threats through
          testimony from Sutton and Sutton’s grandmother. Moreover,
          even if Sutton’s lawyer’s performance was deficient on this basis,
          Sutton cannot establish prejudice. Evidence of the threats was
          already before the jury, and, given that it rejected the self-
          defense theory, cumulative evidence supporting the existence of
          threats was not outcome determinative.

Id. (internal citation omitted).




1   People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).
                                                 - 17 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.640   Page 18 of 23




      When defense counsel focuses on some issues to the exclusion of

others, there is a strong presumption that he did so for tactical reasons,

rather than through sheer neglect, and this presumption has particular force

where an ineffective assistance of counsel claim is asserted by a federal

habeas petitioner based solely on the trial record, where a reviewing court

“may have no way of knowing whether a seemingly unusual or misguided

action by counsel had a sound strategic motive.” See Yarborough v. Gentry,

540 U.S. 1, 5-6 (2003)(quoting Massaro v. United States, 538 U.S. 500, 505

(2003)).

      In the absence of any evidence to the contrary, this Court must

presume that counsel had strategic reasons for not attempting to introduce

this alleged videotape into evidence, choosing instead to rely on the

testimony of petitioner and his grandmother concerning Mr. Buford’s prior

threats to kill petitioner. Petitioner has not even presented any evidence to

the Michigan courts or to this Court to establish that this videotape even

exists. Moreover, the United States Supreme Court has held that habeas

review under 28 U.S.C. §2254(d) is “limited to the record that was before the

state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563

U.S. 170, 181 (2011). Cullen would preclude the Court from considering any

new evidence that petitioner would even want to present at this point in

                                     - 18 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20     PageID.641    Page 19 of 23




support of this portion of his ineffective assistance of trial counsel claim under

28 U.S.C. §2254(d). Cf. Campbell v. Bradshaw, 674 F.3d 578, 590, n.3 (6th

Cir. 2012)(declining to consider testimony taken in federal evidentiary

hearing because it was not part of the state court record).

      Assuming the existence of the videotape, the Michigan Court of

Appeals reasonably concluded that trial counsel was not ineffective for failing

to present this videotape but instead to rely on the testimony of petitioner

and his grandmother to present his self-defense claim.               The alleged

ineffectiveness of counsel in failing to introduce the videotape of Mr. Buford

threatening to kill petitioner in support of petitioner’s self-defense claim was

not prejudicial where this evidence would have been merely cumulative to

testimony by petitioner and his grandmother that Mr. Buford had threatened

to kill petitioner. See Varney v. Booker, 506 F. App’x 362, 367 (6th Cir. 2012);

see also Johnson v. Hofbauer, 159 F. Supp. 2d 582, 607 (E.D. Mich. 2001).

      Regardless of whether Mr. Buford had threatened petitioner in the past,

the evidence established that petitioner and Mr. Brown went over to Ms.

Huddleson’s house in the early morning hours while petitioner was armed

with a gun. Both defendants asked for the men inside to come out and fight.

Petitioner was brandishing his gun at the time. Petitioner entered the house

and shot Buford. Petitioner’s self-defense claim was mostly likely rejected

                                      - 19 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20      PageID.642   Page 20 of 23




because he was the initial aggressor; thus, petitioner was not prejudiced by

counsel’s failure to present the videotape. Cf. West v. Berghuis, 716 F. App’x

493, 497 (6th Cir. 2017)(trial counsel not ineffective for advising petitioner to

plead guilty to second-degree murder rather than raise a self-defense claim

at trial, where evidence indicated that petitioner was the aggressor).

Petitioner is not entitled to relief on this claim.

      Petitioner also argues that trial counsel was ineffective for failing to

cross-examine several witnesses as to whether Mr. Buford’s home had been

searched for a gun.

      “Courts generally entrust cross-examination techniques, like other

matters of trial strategy, to the professional discretion of counsel.” Dell v.

Straub, 194 F. Supp. 2d 629, 651 (E.D. Mich. 2002). “Impeachment strategy

is a matter of trial tactics, and tactical decisions are not ineffective assistance

of counsel simply because in retrospect better tactics may have been

available.” Id.

      The Michigan Court of Appeals rejected petitioner’s claim as follows:

      Next, Sutton argues that his lawyer should have cross examined
      the prosecution’s witnesses differently with respect to whether
      Buford’s home was searched for a gun. Sutton does not specify
      which witness or witnesses his lawyer should have cross
      examined and exactly what additional questions should have
      been asked. Nor has Sutton made an offer of proof as to what
      the witnesses would have testified to had they been more
      thoroughly cross-examined on this point. The record does show,
                                       - 20 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20        PageID.643   Page 21 of 23




      however, that a police detective testified he did not conduct a
      search of Buford’s premises to see whether the latter possessed
      a firearm, and Sutton’s lawyer used that fact during his closing
      argument. Given that the evidence on this point was used, and it
      is unclear what additional evidence may have been adduced, we
      conclude that Sutton has failed to establish his lawyer was
      ineffective on this basis.

People v. Brown, 2019 WL 845832, at *6.

      A defendant does not suffer prejudice, as required to establish an

ineffective assistance of counsel claim, when the jury hears on direct

examination the evidence defendant feels counsel should have developed in

cross-examination. See Ross v. United States, 339 F.3d 483, 495 (6th Cir.

2003). The detective here testified that he did not conduct a search of Mr.

Buford’s home for a firearm following the shooting and petitioner’s counsel

used this fact in his closing argument. Petitioner cannot show that he was

prejudiced by counsel’s failure to raise this issue on cross-examination.

Petitioner is not entitled to relief on his third claim.

                                 IV. Conclusion

      The Court will deny the petition for a writ of habeas corpus. The Court

will also deny a certificate of appealability to Petitioner. In order to obtain a

certificate of appealability, a prisoner must make a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this

denial, the applicant is required to show that reasonable jurists could debate

                                       - 21 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20    PageID.644   Page 22 of 23




whether, or agree that, the petition should have been resolved in a different

manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). When a district court rejects a habeas petitioner’s constitutional

claims on the merits, the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims to be

debatable or wrong. Id. at 484. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        For the reasons stated in this opinion, the Court will deny Petitioner a

certificate of appealability because he failed to make a substantial showing

of the denial of a federal constitutional right. Myers v. Straub, 159 F. Supp.

2d 621, 629 (E.D. Mich. 2001). The Court will also deny Petitioner leave to

appeal in forma pauperis, because the appeal would be frivolous. Id.

                                   V. ORDER

        Based upon the foregoing, IT IS ORDERED that the Petition for a Writ

of Habeas Corpus is DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED That a Certificate of Appealability is

DENIED.

                                      - 22 -
Case 2:19-cv-13238-GCS-EAS ECF No. 8 filed 08/04/20               PageID.645     Page 23 of 23




      IT IS FURTHER ORDERED that Petitioner will be DENIED leave to

appeal in forma pauperis.

Dated: August 4, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 4, 2020, by electronic and/or ordinary mail and also on
                   Brisco D. Sutton #427894, Oaks Correctional Facility,
                       1500 Caberfae Highway, Manistee, MI 49660.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           - 23 -
